Citation Nr: 0812799	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  97-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for residual disability due to left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from June 4, 1968 to 
August 3, 1971. 

These matters come to the Board of Veterans' Appeals (Board) 
following rating decisions of November 1996 and March 2004 of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  

By way of history, the veteran's original appeal was from the 
RO's November 1996 denial of a claim for service connection 
for PTSD as not well grounded under the law.  In connection 
with that appeal, the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the 
Columbia VARO in April 1999.  In November 1999, the Board 
held that the claim was in fact well grounded and remanded 
the merits of the matter to the RO for further evidentiary 
development and adjudication.  The RO subsequently continued 
its prior denial of the claim for service connection for 
PTSD.

In June 2002, while the case was in remand status at the RO, 
the veteran filed claims for service connection for a rash of 
the hands and for a compensable rating for residuals of an 
excision of a growth from the right lower abdomen.  The RO 
denied both claims in November 2002.

By a June 2003 decision, the Board denied service connection 
for a rash on the hands and remanded to the RO the veteran's 
claim for service connection for PTSD and his claim for a 
compensable rating for residuals of excision of a growth on 
the abdomen.  The RO subsequently continued its prior denials 
of service connection for PTSD and for a compensable rating 
for residuals of excision of a skin growth on the abdomen.  
In July 2003 the veteran filed a petition to reopen his claim 
for benefits under 38 U.S.C.A. § 1151 for residual disability 
due to left shoulder injury.  The RO denied that claim in 
March 2004 and the veteran perfected an appeal of that issue.  
In addition, the veteran's July 2003 petition to reopen his 
claim for benefits under 38 U.S.C.A. § 1151 contained a 
request that a VA "decision letter" dated October 22, 1998, 
in which the veteran's original claim for compensation under 
38 U.S.C.A. § 1151 had been denied, be reviewed for clear and 
unmistakable error (CUE).  

In May 2005, the Board denied the veteran's claim for service 
connection for PTSD and also his claim for a compensable 
rating for residuals of excision of a growth from the right 
lower abdomen.  It remanded the veteran's petition to reopen 
the claim for benefits under 38 U.S.C.A. § 1151 for residual 
disability due to left shoulder injury.  The veteran appealed 
the Board's decision as to his denied claims to the United 
States Court of Appeals for Veteran's Claims (Court).  In an 
August 2007 memorandum decision, the Court vacated and 
remanded the Board's decision in relation to the veteran's 
claim for service connection for PTSD, and affirmed the 
Board's denial of the claim for a compensable rating for 
residuals of excision of a growth from the right lower 
abdomen.  The veteran's claim for service connection for PTSD 
on appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a) (West 2002).  

In December 2007, the Board contacted the veteran by letter 
and notified him of the right to submit additional argument 
and/or evidence within 90 days concerning the remanded issue 
on appeal for service connection for PTSD.  (As noted above, 
the Court affirmed the Board's denial of the claim for a 
compensable rating for residuals of excision of a growth from 
the right lower abdomen.  As such, that issue is no longer in 
appellate status.)  In March 2008, the veteran's attorney 
submitted to the Board a Letter Response Form, signed by the 
veteran and dated in January 2008, in which the veteran 
notified the Board that he had no further information or 
evidence to submit.  

Otherwise, the Board notes that the veteran had been 
initially represented in his appeal by The American Legion.  
In January 2008, a VA Form 21-22a (Appointment of Individual 
as Claimant's Representative) was received by the Board in 
which the veteran granted a power-of-attorney with ABS Legal 
Services, in particular, V. A. G-B.  The Board is aware that 
Ms. G-B's fee agreement with the veteran, dated and signed in 
November 2007, notes only representation with regard to his 
claim for service connection for PTSD.  However, in light of 
the subsequently filed VA Form 21-22a and the noted 
conditions of appointment (to prosecute the veteran's 
claim(s) for any and all benefits from VA), the Board finds 
that Ms. G-B's representation encompasses both issues 
currently before it on appeal.  

The Board also notes that a copy of a June 2007 supplemental 
statement of the case (SSOC) is noted to have been sent to 
The American Legion and not necessarily to Ms. G-B.  However, 
as Ms. G-B has submitted a written response to the June 2007 
SSOC, the Board finds her to have demonstrated constructive 
notice of the document.  Thus, further action to send Ms. G-B 
a copy of the June 2007 SSOC is not warranted.  

Finally, in May 2005 the Board remanded the issue of whether 
new and material evidence had been submitted to reopen a 
claim for benefits under 38 U.S.C.A. § 1151 for residual 
disability due to left shoulder injury, inter alia, because 
the issue was inextricably intertwined with the veteran's 
claim of CUE in the RO's October 22, 1998 decision (decision 
letter).  The veteran was notified by the Board that in the 
event of an adverse decision by the agency of original 
jurisdiction (AOJ) on his claim of CUE, he was required to 
perfect a separate appeal with regard to that issue.  In a 
June 2007 rating decision, the Appeals Management Center 
(AMC) in Washington, D.C. denied the veteran's claim of CUE 
in the October 22, 1998 decision.  Thereafter, as noted 
above, the AMC issued the veteran a June 2007 SSOC.  In that 
SSOC, the AMC informed the veteran that his claim for 
benefits under 38 U.S.C.A. § 1151 for residual disability due 
to left shoulder injury had been denied.  The AMC also 
notified the veteran that his claim of CUE in the RO's 
October 22, 1998 decision had been denied.  In an August 2007 
statement, the veteran's attorney addressed the June 2007 
SSOC noting that the veteran believed his case had been 
stated completely and that he respectfully requested that his 
appeal be expedited without waiting 60 days.  

(The decision below addresses the veteran's petition to 
reopen his claim for benefits under §38 U.S.C.A. § 1151 for 
residual disability due to left shoulder injury.  The 
remaining issue on appeal will be discussed in the remand 
that follows this decision.)  


FINDINGS OF FACT

1.  In an October 1998 decision letter, the RO denied the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
residual disability due to left shoulder injury.  The 
decision letter also notified the veteran of his procedural 
rights; however the veteran did not appeal the RO's decision.  

2.  Additional evidence associated with the claims file since 
the RO's October 1998 decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
benefits under 38 U.S.C.A. § 1151 for residual disability due 
to left shoulder injury.  


CONCLUSIONS OF LAW

1.  An October 1998 RO decision that denied the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for residual 
disability due to left shoulder injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the October 1998 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for benefits under 38 U.S.C.A. § 1151 for 
residual disability due to left shoulder injury have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

	(CONTINUED ON NEXT PAGE)








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claim for benefits under 
38 U.S.C.A. § 1151 for residual disability due to left 
shoulder injury has been accomplished.  

In this respect, through August 2003 and August 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim for benefits under 38 U.S.C.A. § 1151 
for residual disability due to left shoulder injury.

The Board also finds that the August 2003 and August 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the AOJ notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the veteran identify any medical providers 
from whom he wanted the AOJ to obtain and consider evidence.  
Additionally, the veteran was requested to submit relevant 
evidence in his possession in support of his claim.  
Furthermore, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO's 
initial adjudication of the veteran's claim for benefits 
under 38 U.S.C.A. § 1151 for residual disability due to left 
shoulder injury, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the AOJ's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  Furthermore, following the issuance of the 
August 2006 notice letter, the veteran's claim was re-
adjudicated in June 2007.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court specifically addressed VCAA notice requirements in 
the context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection (or, in the 
case at hand, benefits under 38 U.S.C.A. § 1151) that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

In this regard, assuming any error in the August 2003 notice 
letter, the subsequent letter to the veteran in August 2006 
notified him of the denial of his claim in October 1998 for 
benefits under 38 U.S.C.A. § 1151 for residual disability due 
to left shoulder injury, the reasons for the denial, as well 
as the evidence and information necessary to reopen his 
claim.  Thus, in light of the August 2006 notice letter, the 
Board finds that the veteran is on notice of what he needs to 
reopen his claim and the evidence necessary to substantiate 
his claim.  Nothing about the evidence or any response to the 
AOJ's notification suggests that the essential fairness of 
the adjudication of the veteran's claim has been affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for residual 
disability due to left shoulder injury decided herein.  The 
AOJ has obtained relevant records from the VA Medical Center 
(VAMC) in Columbia, South Carolina and the veteran has been 
medically examined for VA purposes and the necessary medical 
opinion obtained.  Otherwise, neither the veteran nor his 
attorney has identified, and the record does not otherwise 
indicate, existing records pertinent to the claim that need 
to be obtained.  In this regard, the record appears to 
indicate that the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  As will be 
discussed further below, medical records associated with any 
denial or grant of SSA disability benefits do not have a 
bearing on the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 for residual disability due to left shoulder injury.  

Therefore, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

As indicated above, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for residual disability due to left 
shoulder injury was previously considered and denied by the 
RO in October 1998.  The veteran was notified of the decision 
and his procedural rights but did not appeal.  Thus, the 
October 1998 decision is final based on the evidence of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
In July 2003, the veteran sought to reopen his claim for 
benefits under 38 U.S.C.A. § 1151 for residual disability due 
to left shoulder injury.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (as codified at 38 C.F.R. § 3.156 (2007).  The amended 
regulation became effective October 6, 2006.  The Board notes 
that none of the revisions to the regulation, which relate to 
38 C.F.R. § 3.156(c) and the receipt of additional service 
department records, affects the veteran's pending claim.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denial pertinent 
to the claim was the October 1998 RO decision.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

In October 1998, the RO denied the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 for residual disability due 
to left shoulder injury on the basis that any injury the 
veteran reported as having occurred as a result of a fall 
associated with a collapsed chair was not shown to be the 
result of VA medical or surgical treatment, examination or 
hospitalization.  The evidence available for review at the 
time of the RO's decision in October 1998 did not include any 
medical treatment records or reports of examination 
associated with the veteran's injury or treatment at the 
Columbia VAMC.  

Relevant evidence received since the final October 1998 
decision consists of Columbia VAMC treatment records and a 
report of January 2004 VA examination.  The treatment records 
document that in March 1998 the veteran reported for a 
physical therapy appointment at the Columbia VAMC.  Upon 
arrival the veteran sat in a chair outside the physical 
therapy office.  The chair collapsed and the veteran fell 
onto the floor.  Treatment records note the veteran's 
associated complaints of left arm pain following his fall.  
An X-ray of the veteran's left shoulder at that time was 
negative.  Treatment records also document prior injuries to 
the veteran's left upper extremity associated with a fall 
from a bicycle in April 1995 causing injury to his left 
shoulder, and that he had fallen on his left shoulder in 
October 1997 when his left leg had given out.  Furthermore, 
the veteran reportedly suffered a mild cerebral vascular 
accident sometime in the early 1990s causing residual 
weakness of the left upper and lower extremities.  Otherwise, 
records document the veteran as having undergone surgical 
repair of his left shoulder in February 1999 and his 
receiving physical therapy following the surgery.  

The report of January 2004 VA examination notes the 
examiner's opinion that the veteran likely had impingement 
syndrome and a possible rotator cuff tear prior to his fall 
in March 1998, and that the fall from the chair was felt by 
the examiner to be inconsequential.  Furthermore, the 
examiner noted that even without the fall associated with the 
chair collapse, the veteran's left shoulder pain would have 
continued and he would have had to have had surgery.  

In this case, notwithstanding the veteran's contentions, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 
2005) (New and material evidence is required to be something 
other than the veteran's own statement); see also Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Otherwise, the Board finds that the 
relevant evidence received since the final October 1998 RO 
decision is new in the sense that it was not previously 
before agency decision makers.  However, none of the evidence 
is material for purposes of reopening the claim for benefits 
under 38 U.S.C.A. § 1151 for residual disability due to left 
shoulder injury, as it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 U.S.C.A. § 1151 was amended in 
September 1996.  See Pub. L. 104-204, title IV, § 422(a) 
(Sept. 26, 1996).  Prior to the amendment, 38 U.S.C.A. § 1151 
required that a claimant should have ". . . suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization . . ."  The United States Court of Appeals 
for the Federal Circuit has held that the phrase "as the 
result of hospitalization" does not require that any claimed 
injury have been caused by actions of the VA, but only that 
such injury encompass events that occur during a stay at a 
hospital.  See Jackson v. Nicholson, 433 F.3d 822 (Fed. Circ. 
2005).  

As amended and effective October 1, 1997, 38 U.S.C.A. § 1151 
required that a ". . . disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in [38 U.S.C.A. § 1701(3)(A)] of this 
title."  38 U.S.C.A. § 1151 (West 1994 & Supp. 1998) (West 
2002).  

The Federal Circuit in Jackson interpreted "hospital care" 
as implying the provision of care by the hospital 
specifically, as opposed to the broader, more general 
experience of a patient during the course of hospitalization.  
Jackson, 433 F.3d at 825-26.  

The Board notes that the veteran filed his claim for benefits 
under 38 U.S.C.A. § 1151 in May 1998.  Thus, the amended 
version of 38 U.S.C.A. § 1151 in effect October 1, 1997 is 
for application.  With this in mind, the Board finds no 
evidence to suggest that the collapse of the veteran's chair 
while he was sitting and waiting for his physical therapy 
appointment is in any way directly associated with hospital 
care, medical or surgical treatment, or examination furnished 
the veteran at the Columbia VAMC.  The veteran has not 
pointed to any evidence that suggests otherwise.  Thus, it 
cannot be said that VA hospital care, medical or surgical 
treatment, or examination furnished the veteran had a remote 
contributory cause to any claimed left shoulder injury 
resulting from the veteran's fall following the collapse of 
his chair in March 1998.  The veteran's claim in this 
instance lies beyond the ambit of 38 U.S.C.A. § 1151.  See 
Loving v. Nicholson, 19 Vet. App. 96, 100 (2005), citing 
Sweitzer v. Brown, 5 Vet. App. 503 (1993).  

Therefore, under these circumstances, with consideration of 
the applicable statute in conjunction with the facts in this 
case, the Board must conclude that new and material evidence 
has not been received; hence, the requirements to reopen the 
claim for benefits under 38 U.S.C.A. § 1151 for residual 
disability due to left shoulder injury has not been met, and 
the appeal of this issue must be denied.  Here, as new and 
material evidence to reopen the finally disallowed claim has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim for benefits under 38 U.S.C.A. 
§ 1151 for residual disability due to left shoulder injury, 
is denied.  


REMAND

As noted above, in a September 2007 memorandum decision, the 
Court vacated and remanded the Board's May 2005 decision 
relating to the veteran's claim for service connection for 
PTSD.  In doing so, the Court found that VA failed to inform 
the veteran that he could submit buddy statements to 
corroborate his claimed in-service PTSD stressors.  Thus, the 
veteran was not adequately advised of the types of 
information that might verify his claimed in-service 
stressors.  See e.g., Garlejo v. Derwinski, 2 Vet. App. 619, 
620-21 (1992) (concluding that VA breached its duty to assist 
the appellant by neglecting to inform him that he could ask 
fellow soldiers to write letters in support of his claim); 
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004) (finding 
that VA fails to discharge duty to inform veteran claiming 
service connection for PTSD when it does not "advise the 
appellant that he could submit corroboration in the form of 
buddy statements as to some of the occurrences that he 
alleged were in-service stressors).

The service-related stressor events cited by the veteran as 
the cause of his current claimed PTSD consist primarily of 
involvement in a car accident in Germany and participation in 
TDY from Germany to Vietnam for the purpose of bringing back 
American war dead.  Other claimed stressors include 
witnessing an automobile accident in which children were 
killed, being cut while on KP duty, the smashing of his thumb 
by an antenna pole, attending CBR school in icy cold weather, 
and witnessing a grenade accident.  The Board notes that the 
veteran's service medical records document that he was in a 
car accident in Germany.  As such, that stressor incident has 
been verified.  In a report of April 2001 VA psychiatric 
examination, the examiner was unable to render a diagnosis of 
PTSD based on the information available regarding the 
veteran's car accident in Germany.   

Otherwise, a review of the claims file does not reflect that 
the veteran has been informed that he could submit buddy 
statements to support his other claimed in-service stressors.  
Thus, the veteran should be invited to supplement the record 
with buddy statements from persons having first hand 
knowledge or who may be able to provide direct corroborative 
evidence of those claimed in-service stressors not already 
verified by the record.  

The Board also notes, as previously identified, that the 
record reflects that the veteran apparently is in receipt of 
SSA disability benefits.  In particular, in a September 1999 
VA treatment record, it was noted that the veteran was 
"disabled by Social Security, and police retirement."  The 
record on which the veteran's disability claim with SSA was 
decided may contain additional relevant evidence with respect 
to his claim for service connection for PTSD.  Once VA is put 
on notice that a claimant was denied or is in receipt of 
disability benefits from SSA, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Thus, the records associated with 
the veteran's claim for disability benefits from SSA should 
be obtained and associated with the claims file.  All 
procedures set forth pertaining to requests for records from 
Federal facilities must be followed.  

Furthermore, following a request by the veteran in July 2003, 
attempts were made by the RO to obtain any available records 
from Moncrief Army Hospital at Fort Jackson, South Carolina; 
and from Dwight David Eisenhower Medical Center at Fort 
Gordon, Georgia.  Subsequent notice from both medical 
facilities indicated no records were available.  In an August 
2004 SSOC, the RO notified the veteran of the unavailability 
of records from either medical facility.  The Board notes 
that VA has a duty to make reasonable efforts to assist a 
claimant in obtaining identified private and federal records.  
This duty includes notifying the claimant of the inability to 
obtain any specific authorized records as per the notice 
requirements enumerated at 38 C.F.R. § 3.159(e)(1) (2007).  A 
review of the record does not reflect proper notice of 
missing records in accordance with the law and regulations.  
As such, and in light of this remand for the development 
above, the AOJ should notified the veteran of its inability 
to obtain identified records from Moncrief Army Hospital at 
Fort Jackson, South Carolina and/or from Dwight David 
Eisenhower Medical Center at Fort Gordon, Georgia.  Such 
notice should be in accordance with 38 C.F.R. § 3.159(e)(1).  

In light of the foregoing, this matter is REMANDED for the 
following action:

1.  The AOJ should send to the veteran 
and his attorney a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record.  

Additionally, the letter should invite 
the veteran to provide verifying 
statements from persons that may have 
first-hand knowledge or who may be able 
to provide direct corroborative 
evidence of his claimed in-service 
stressors.  (As noted above, the 
veteran's claimed in-service stressor 
associated with his involvement in a 
car accident in Germany has been 
verified.)  

The letter should also notify the 
veteran that records relating to 
reported treatment at Moncrief Army 
Hospital at Fort Jackson, South 
Carolina; and at Dwight David 
Eisenhower Medical Center at Fort 
Gordon, Georgia are unavailable for 
review.  Such notice should be in 
accordance with 38 C.F.R. § 3.159(e)(1) 
regarding the unavailability of Federal 
records.  

2.  The AOJ should obtain from SSA any 
medical records relied upon in 
granting, or otherwise denying, any 
claim filed by the veteran for 
disability benefits.  The AOJ must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.  

3.  If, and only if, any evidence 
corroborating the occurrence of a claimed 
in-service stressful experience(s) is 
received, the AOJ should arrange for the 
veteran to undergo a psychiatric 
examination at an appropriate VA medical 
facility.  In such instance, the entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

The AOJ must provide the examiner with a 
summary of any verified stressor(s) and 
the examiner must be instructed that only 
these verified events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
specifically diagnose or rule out a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should 
specify how the diagnostic criteria are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, as well as all symptoms and 
other factors that support the diagnosis.  

The examination findings and complete 
rationale for each opinion expressed and 
conclusion reached should be set forth.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AOJ should adjudicate the claim for 
service connection for PTSD on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the AOJ must 
furnish to the veteran and his attorney 
an appropriate SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


